        Case:15-10161-KHT Doc#:25 Filed:06/27/19                              Entered:06/27/19 22:39:07 Page1 of 3
                                               United States Bankruptcy Court
                                                   District of Colorado
In re:                                                                                                     Case No. 15-10161-KHT
Angela Monique Maestas                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1082-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 25, 2019
                                      Form ID: 152                       Total Noticed: 13


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 27, 2019.
db            #+Angela Monique Maestas,    1240 Solana Dr,    Denver, CO 80229-5538
pp             +Sarah Woodson,   14241 E. 4th Ave.,     Suite 220,   Aurora, CO 80011-8709
16490442       +CBA Collections Bureau,    RE:0000,    25954 Eden Landing Rd,    Hayward. CA 94545-3837
16490445        First National Collection,    RE:0000,    61 Waltham Way,    Sparks, NV 89434
16490447       +King Credit,   RE:0000,    8595 Washington Street,    Thornton, CO 80229,     Auto Loan 80229-4709
16490452       +Plotkin & Plotkin PC,    RE:0000,    621 17th St Suite 1800,    Denver, CO 80293-0621
16490446       +Stella Recovery Inc,    RE:0000,    4500 Salisbury Rd Ste 10,    Jacksonville, FL 32216-0959
16490448       +US Department Of Education,    RE:0000,    400 Maryland Avenue, SW,    Washington, D.C. 20202-0001
16490451        West Asset Management,    RE:0000,    2703 west Highway 75,    Sherman, TX 75092

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QJCSMILEY.COM Jun 26 2019 05:18:00     John Smiley,   600 17th Street,   Suite 2800S,
                 Denver, CO 80202-5428
16490450       +EDI: BCSERVICES.COM Jun 26 2019 05:18:00     BC Services,   RE:0000,   PO Box 1176,
                 Longmont, CO 80502-1176
16490443       +EDI: CONVERGENT.COM Jun 26 2019 05:18:00     Convergent Outsourcing,   RE:0000,
                 800 SW 39th St,    Renton, WA 98057-4927
16490444       +EDI: CMIGROUP.COM Jun 26 2019 05:18:00     Credit Management LP,   RE:0000,
                 4200 International Pkwy,   Carrollton, TX 75007-1912
                                                                                            TOTAL: 4

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
16490449       ##+Western Control Service,   RE:0000,   730 West Hampden Ave Ste 30,                       Englewood, CO 80110-2132
                                                                                                                  TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 25, 2019 at the address(es) listed below:
              John Smiley    jcsmiley@smileytrustee.com, jsmiley@ecf.axosfs.com
              Robert Samuel Boughner   on behalf of U.S. Trustee   US Trustee, 7 Samuel.Boughner@usdoj.gov
              US Trustee, 7   USTPRegion19.DV.ECF@usdoj.gov
                                                                                            TOTAL: 3
Case:15-10161-KHT Doc#:25 Filed:06/27/19                        Entered:06/27/19 22:39:07 Page2 of 3
 (COB Form nopd.jsp #152)(10/11)
                                   UNITED STATES BANKRUPTCY COURT
                                               District of Colorado

 Angela Monique Maestas                     Case Number.: 15−10161−KHT
 Debtor(s)                                  Chapter: 7
 Debtor SSN/TaxId Nos.:
 xxx−xx−2086
 Joint Debtor SSN/Tax Id Nos.:




 Debtor(s)
 aka(s), if any will be listed on the following page

                                      NOTICE OF POSSIBLE DIVIDENDS

 It appearing to the Trustee that a dividend to creditors is possible;

 Creditors are hereby notified that if they desire to participate in a distribution of assets, they must file a
 claim with the court no later than 9/30/19 .
 Pursuant to Fed.R.B.P. 3002(c)(1) and (5) a proof of claim shall be filed BY A GOVERNMENTAL
 UNIT not later than 180 days after the date of the order for relief .

 All claimants who are seeking an administrative claim must obtain a Court Order pursuant to the
 Bankruptcy Code.



 Proof of Claim Forms should be filed with:
                              Clerk of the Bankruptcy Court
                              U.S. Custom House
                              721 19th Street
                              Denver, Colorado 80202−2508

 A Proof of Claim form ("Official Form B 410") can be obtained at the United States Courts Website:
 http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx or at any bankruptcy clerk's
 office and may be used for filing a claim.

 Dated: 6/25/19                                          s/ John Smiley
                                                         600 17th Street
                                                         Suite 2800S
                                                         Denver, CO 80202
Case:15-10161-KHT Doc#:25 Filed:06/27/19   Entered:06/27/19 22:39:07 Page3 of 3


 Aliases Page
 Debtor aka(s):
 No Aliases for Debtor
